Citation Nr: 0305076	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.  

2.  Entitlement to service connection for arthritis (also 
claimed as rheumatism).  

3.  Entitlement to service connection for residuals of a 
dislocated right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, inter alia, denied service 
connection for systemic lupus erythematosus, arthritis (also 
claimed as rheumatism), and diabetes mellitus, as well as 
service connection for hepatitis C and residuals of a 
dislocated right shoulder.  

When this case was previously before the Board in May 2001, 
it was remanded to the RO for additional development.  
Following the additional development, the RO in August 2002 
continued its denial of the benefits sought on appeal.  

In a statement received in November 2002, the veteran 
withdrew from appellate consideration the issues of 
entitlement to service connection for hepatitis C and 
entitlement to service connection for diabetes mellitus on a 
direct incurrence basis.  Accordingly, these issues are 
deemed withdrawn from appellate consideration.  See 38 C.F.R. 
§ 20.204(b), (c) (2002).  

In his statement, the veteran contended that he had developed 
diabetes mellitus secondary to steroid treatment for lupus 
and requested that the secondary service connection claim be 
adjudicated if service connection is established for lupus.  
As secondary service connection for diabetes mellitus has not 
been adjudicated or developed for appellate consideration, it 
is referred to the RO for action deemed appropriate.  


REMAND

In October 2000, the veteran and his spouse gave sworn 
testimony on the issues that remain on appeal before a member 
of the Board who has since retired.  Because the law requires 
that the Board member who conducted a hearing on an appeal 
must participate in any decision made on that appeal, 
38 U.S.C.A. § 7107(c) (West 2002), the Board in January 2003 
afforded the veteran an opportunity for another hearing 
before the Board.  In correspondence received at the Board in 
March 2003, the veteran elected to attend a hearing before a 
member of the Board at the RO (Travel Board hearing).  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:  

The RO should scheduled the veteran for a 
Travel Board hearing at the RO.  If a 
hearing is held, the case should be 
processed in accordance with the usual 
procedures following such hearings.  

The purpose of this REMAND is to afford the appellant a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The appellant need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



